 



EXHIBIT 10.20
SECOND AMENDMENT TO THE
ARGO-TECH CORPORATION
EMPLOYEE STOCK OWNERSHIP PLAN
EXCESS BENEFITS PLAN
As Amended and Restated
Effective November 1, 2001
     WHEREAS, Argo-Tech Corporation has established the Argo-Tech Corporation
Employee Stock Ownership Plan Excess Benefit Plan (the “Plan”), effective as of
May 17, 1994; and
     WHEREAS, Argo-Tech Corporation, with the consent of each Participant (as
such term is defined in the Plan), deems it desirable to amend and terminate the
Plan in accordance with Section 5.01 of the Plan.
     NOW, THEREFORE, effective as set forth below, the Plan is here amended.
     (1) Section 2.01 is amended by adding the following definitions:
(h) “Merger Agreement” means the Agreement and Plan of Merger dated as of
September 13, 2005, by and among A. T. Holdings’ Corporation, Argo-Tech
Corporation, the GreatBanc Trust Company as Trustee of the Argo-Tech Corporation
Employee Stock Ownership Plan, V.G.A.T. Investors, LLC, and Vaughn Merger Sub,
Inc., wholly-owned subsidiary of V.G.A.T. Investors, LLC.
(i) “Merger Effective Date” means the effective date of the merger provided for
in the Merger Agreement.
(j) “Per Share Common Consideration” shall have the meaning set forth in the
Merger Agreement.
     (2) Section 3.04 is amended and restated in its entirety to read as
follows:
“SECTION 3.04. Payment of Excess Benefit Account. Upon the occurrence of the
Merger Effective Date, the Excess Benefit Account of each Participant shall be
valued based upon the Per Share Common Consideration and such value shall be
distributed,





--------------------------------------------------------------------------------



 



as soon as practical, to each Participant in a single cash lump sum
distribution, subject to any applicable income tax withholding.”
     (3) The Plan is amended by adding the following new Section 5.08 to the
Plan:
5.08 Termination. Effective on the Merger Effective Date, the Plan is terminated
and all Excess Benefit Accounts are nonforfeitable.
     This Second Amendment shall be effective as of the Merger Effective Date,
but only with respect to Participants who agree to the term hereof and to be
bound hereby in such manner as is prescribed by the Company.
     IN WITNESS WHEREOF, the Company, pursuant to a resolution of its Board of
Directors, has executed this Second Amendment.
ARGO-TECH CORPORATION


By: /s/ Michael S. Lipscomb
Title: President
By: /s/ Paul R. Keen
Title: Chief Financial Officer

-2-